DETAILED ACTION
This action is in response to the amendments filed on March 15th, 2021. A summary of this action:
Claims 1-4, 7-9, 11-14, 17-18 have been presented for examination.
Claims 1, 4, 7, 18 have been amended
Claims 1-4, 7-9, 11-14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clouzeau et al., “Planning and Drilling Wells in the Next Millennium”, 1998 in view of Shaposhnikov et al., US 2016/0061021 A1. and in further view of American Petroleum Institute (hereafter API), “Isolating Potential Flow Zones During Well Construction”, “API Standard 65”,  2010.
This action is made Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments 
Regarding the § 112(a) Rejection
	In light of the applicant’s amendments, the rejection under § 112(a) is withdrawn. 

Regarding the § 112(b) Rejection
In light of the applicant’s amendments, the rejection under § 112(b) is withdrawn. 

Regarding the § 112(d) Rejection
In light of the applicant’s amendments, the rejection under § 112(d) is withdrawn. 

Regarding the § 103 Rejection
The rejection is MAINTAINED.

Response to arguments/amendments for the § 103 for claims 1 and 18
	The applicant submits (Remarks, pages 9-10):
Applicant respectfully submits that the cited references, taken alone or in hypothetical combination, fail to teach or suggest modifying a drilling plan and a cementing plan, during drilling and cementing, based on comparisons of simulated data from one or more simulations of a borehole to drilling and cementing conditions monitored during drilling and cementing of the borehole that is performed based on an integrated wellbore isolation plan (e.g., that includes both the drilling plan and the cementing plan), which is based on the simulated data, as generally recited by amended independent claims 1 and 18. For example, Applicant believes that the cited references fail to teach or suggest iteratively modifying drilling and cementing, during drilling and cementing of a borehole, in an integrated manner based on comparisons between simulations of the borehole and actual conditions that are monitored during drilling and cementing in accordance with an integrated wellbore isolation plan, as provided by embodiments of the present patent application. More specifically, the Examiner admitted that Clouzeau does not explicitly teach "modifying the cementing plan based at least in part on a comparison of the cementing conditions to the simulated data."
...
a reference for future wells drilled in the same or similar areas". Id (emphasis added.) Page 77 of API merely lists factors that can affect a cementing operation. Id, p. 77. Certainly these portions of API do not support the Examiner's assertion that "it would have been obvious that the system during performance of real-time updates to the drilling and cementing plans for real-time optimization also compares the simulated/predicted data to measured data and based on the comparison performs modification to the cementing/drilling plans to optimize the plans in 'real time"'

	The applicant’s amendments and supporting arguments have been fully considered and are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant’s argument is a piecemeal attack on API without addressing the combination of the art relied upon, and the rationale used to support the obviousness rejection. 
The applicant’s attack is a piecemeal attack on API and treats that the API reference is the sole reference for the Examiner’s rationale, i.e. the “assertion” (Remarks, page 10) used to find that the claimed invention would have been obvious to a person of ordinary skill in the art at the time of filing. 

As a point of clarity: the term “real-time” as used in the prior art is also used in the instant specification – see ¶ 51, see ¶ 63, see ¶ 65, see ¶ 70-71, see ¶ 74, see ¶ 157, see ¶ 172. This is noted for clarity of record.

to be clear, this is relying on the combination of the prior art of record. 
There is nothing in the applicant’s arguments which address the combination with Clouzeau and Shaposhnikov, which was clearly the combination relied upon. 

	As per MPEP § 2141: Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The "mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." Id . In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103  or pre-AIA  35 U.S.C. 103(a). Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap....

Clouzeau, as relied upon, clearly and explicitly teaches that the system of Clouzeau is for, in part, “real-time optimization of operations” wherein the “"Shared Earth model" ..."is used in the drilling workflow to improve drilling planning and operation” (Non-final rejection, page 15).
	For more clarification, see page 12, col. 1, ¶ 1-2 which teaches that during “well construction” [including cementing] “real-time data” is “available...so that operations are optimized and hazards are anticipated and avoided.” (Non-final rejection, page 18)
	Further see Clouzeau, as cited above, teaches that the system is for the “design and planning” of a wellsite, as well as seeing the wellsite through “to execution and evaluation” (see figure on page 7), also see page 4, col. 3, ¶ 1-4, specifically ¶ 4 “It is during drilling operations...real-time updates while drilling help optimize...New real-time data are generated and input into the database...to updated engineering calculations...”, (Non-final rejection, page 20-21)
	Also see Clouzeau, “page 12, col. 1, ¶ 3 to col. 2, ¶ 1 – the cement design/plan is generated, and “The WEST program” provides “predictions” [data by simulation] “during drilling and cementing operations” [i.e. the real-time updates include being for both drilling and cementing operations]”  (Non-final rejection, page 22-23)
	And see the other cited portions of Clouzeau.

	From Clouzeau, it is clear that the system of Clouzeau is for “real-time” operation. For a better clarification, see the comparison between the “Ideal Drilling Flow” [i.e., the invention of Clouzeau] to the “Traditional Drilling Workflow”. 
 real-time changes involving the entire team were often impractical given the time constraints and communication tools available.” Clearly, this is not Clouzeau’s system, but rather a shortcoming of the “tradition drilling workflow” as stands in direct contrast to Clouzeau “Ideal Drill flow”, i.e. Clouzeau is overcome this shorting of the “traditional drilling workflow”. 
	From the teachings of Clouzeau, it is obvious to one of ordinary skill that the system is for “real-time” optimizations, including to the plan.
	From the teachings of API, e.g. page 38, section 7.2: “page 39, section 7.2, teaches collecting “real time data” to “evaluate cementing operations” to “confirm” the cementing plan wherein the “real time data” wherein this process includes “using computer software, the acquired versus predicted data can be compared”  (Non-final rejection, page 25).
	
	From the teachings of the combination of references relied upon, and the manner and rationale in which they are taken in combination, the claimed feature of:
and Application No. 15/552,123modifying the cementing plan based at least in part on a comparison of the cementing conditions to the simulated data
is rendered obvious to a person of ordinary skill in the art.

As per MPEP § 2141: The "mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness." Dann v. Johnston, 425 U.S. 219, he gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."

There is no “great” “gap” in this modification. Instead, “it would have been obvious that the system during performance of real-time updates to the drilling and cementing plans for real-time optimization also compares the simulated/predicted data to measured data and based on the comparison performs modification to the cementing/drilling plans to optimize the plans in 'real time" (the cited Examiner’s assertion in the Remarks, page 10).
	
	The applicant’s Remarks for this argument (Remarks, page 11) then end in a summary of “As such, Applicant respectfully submits that the cited references, taken alone or in hypothetical combination, fail to teach or suggest modifying a drilling plan and a cementing plan, during drilling and cementing of a borehole, based on comparisons of simulated data from one or more simulations of the borehole to drilling and cementing conditions monitored during drilling and cementing of the borehole that is performed based on an integrated wellbore isolation plan (e.g., that includes both the drilling plan and the cementing plan), which is based on the simulated data...” 
	This recited claimed feature, as “generally recited by [the] amended independent claims”, and as argued by the applicant, would have been obvious to a person of ordinary skill in the art at the time of the effective filing date from the prior art relied upon. 
	See the remaining portions of the prior art that are cited in the rejection.


In addition, Applicant respectfully submits that the cited references, taken alone or in hypothetical combination, fail to teach or suggest mapping the collected data onto a data map, wherein the data map is a mapping of the collected data as a function of depth along the borehole from which the respective collected data was collected. In particular, the cited references, taken alone or in hypothetical combination, fail to teach suggest mapping simulated cementing data as a function of depth along a borehole. The Examiner admitted that Clouzeau does not explicitly teach "wherein the data map is a mapping of the collected data as function of depth along the borehole from which the respective collected data was collected." Office Action, p. 23. Instead, the Examiner solely relied on Shaposhnikov...In particular, the Examiner cited FIG. 23 of Shaposhnikov. Id However, FIG. 23 of Shaposhnikov merely shows the mapping of actual cementing data, not simulated cemented data as function of depth along a borehole (e.g., as shown in FIG. 25 of the present application). Thus, Shaposhnikov fails to obviate the deficiencies of Clouzeau and API
	The applicant’s amendments and supporting arguments have been fully considered and are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	This is a piecemeal attack on Shaposhnikov, and a piecemeal analysis of the claim limitation.
	Clearly, as Clouzeau was relied upon for “mapping the collected data onto a data map” which integrates “all available data” (Page 19 of the rejection, e.g. see the reproduced figure which clearly shows a data map as an “Integrated data and reports”), the combination was relied upon.
is teaching the data map for “all available data” having the feature of “wherein the data map is a mapping of the collected data as a function of depth along the borehole from which the respective collected data was collected“. 
	The claimed invention is obvious over the combination of prior art relied upon, and the rationale used for that combination. 
To clarify this – see the rejection, page 24: “It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Clouzeau on a system which includes “Integrated data and reports” with the teachings from Shaposhnikov on a means for providing an “integrated well log of integrated cement evaluation” The motivation to combine would have been that “Having an integrated layout for the data relevant to the cement along with the acoustic logging data may allow in-time/pre-job preparation/planning, which may allow a substantially real-time decision process. Moreover, this data integration can be used for production planning, perforating interval decision, and future improvements.” (¶ 136 of Shaposhnikov).

Response to arguments/amendments for the § 103 for claims 12
The applicant further submits (Remarks, page 11): 
Applicant respectfully submits that the cited references, taken alone or in hypothetical combination, fail to teach or suggest updating a dynamic fluid placement simulator based on an acoustic property measurement value determined from an acoustic tool response obtained over a depth interval in a cemented portion of a borehole, as generally recited by amended independent claim 13. The Examiner admitted that "Clouzeau does not explicitly teach: ... updating the dynamic fluid placement simulator based on the acoustic property measurement value determined from the at least one acoustic tool response." Office Action, p. 37. Instead, the Examiner relied on API for allegedly teaching this element. Id But then Examiner failed to cite anything within API that teaches updating a dynamic fluid placement simulator at all, much less based on an acoustic property measurement value determined from an acoustic tool response obtained over a depth interval in a cemented portion of a borehole. 

	The applicant’s amendments and supporting arguments have been fully considered and are not persuasive.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	As per the rejection, page 40: “API, as taken in combination with Clouzeau”.
	The Examiner did not just return “to Clouzeau” for this, the Examiner clearly was stating “this would have been obvious to include real-time optimizations on the cementing which would have obviously includes real-time updates to the simulation software,” (Rejection, page 40). 
	Furthermore, see API as relied upon – API clearly teaches providing a fluids position map of cement placement along the borehole generated from a dynamic fluid placement simulator based on the cementing data;...obtaining at least one acoustic tool response over ... in the cemented portion of the borehole...comparing an acoustic property measurement value determined from the at least one acoustic tool response to the fluids position map to determine a minimum waiting-on-cement time as cited in the rejection.
	
	To clarify the rejection, in response to the applicant’s arguments: Clouzeau teaches a system for real-time updates and optimization during operations at a well cite. API teaches the limitations as cited above.
	The claim limitation at issue is merely: and updating the dynamic fluid placement simulator based on the acoustic property measurement value determined from the at least one acoustic tool response
	This is obvious over the combination of prior art relied upon, i.e. for the combination of API and Clouzeau as relied upon – the “updating...” of these is merely the obvious combination of taking the “real-time” system of Clouzeau and combining it with the teachings of API. 
	In other words, the obviousness of this is simple: API teaches the above limitations including: comparing an acoustic property measurement value determined from the at least one acoustic tool response to the fluids position map to determine a minimum waiting-on-cement time
	Clearly, there is already a comparison in API between the data from the acoustic tool response to the fluids position map [from the dynamic fluid simulator].
	While API does not explicitly, exactly recite:
	and updating the dynamic fluid placement simulator based on the acoustic property measurement value determined from the at least one acoustic tool response
	this limitation is obvious when taken in view of the combination of API and Clouzeau to a person of ordinary skill.
	This is merely an obvious part of having the system operate in “real-time”, i.e. to update the dynamics fluid placement simulator after the comparison between the measured and simulated results. 
	To summarize:  “this would have been obvious to include real-time optimizations on the cementing which would have obviously includes real-time updates to the simulation software” (Rejection, page 40-41). 
	
	The claimed invention would have been obvious over the combination of prior art relied upon to a person of ordinary skill in the art. 
	As per MPEP § 2141: he "mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." Id . 
	There is no “gap” between the prior art and the claimed invention that is “so great as to render the [claim nonobvious to one reasonably skilled in the art”, instead, and as per the rejection, the claimed invention is obvious to a person skilled in the art. See the rejection for the rationale used for the obviousness of the claimed invention over the prior art. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 11-14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clouzeau et al., “Planning and Drilling Wells in the Next Millennium”, 1998 in view of Shaposhnikov et al., US 2016/0061021 A1. and in further view of American Petroleum Institute (hereafter API), “Isolating Potential Flow Zones During Well Construction”, “API Standard 65”,  2010.

Regarding Claim 1
Clouzeau teaches: 
	A method, the method comprising (Clouzeau, page 6, see the figure – this is an “integrated drilling software”, also see the section “Ideal Drilling Workflow” and the accompanying figure on page 5, and then see the section “Integrated Drilling Software” – this is a computer-implemented system which as described on page 9, col. 2, ¶ 1 "The software facilitates the iterative nature of teamwork to achieve the best planning and real-time optimization of operations...”, also see the figure on page 8 which provides a depiction of the :
includes the ability to add “real-time drilling data”):

    PNG
    media_image1.png
    742
    1063
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    589
    1003
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    994
    1001
    media_image3.png
    Greyscale


	collecting data for a borehole, wherein the collected data comprises drilling data, cement data, and cementing evaluation data for the borehole, and wherein the collected data comprises simulated data from one or more simulations of the borehole and measured data from the borehole;(Clouzeau, as cited above, specifically the figure on page 7 teaches a step of “capture data” from a “wellsite entry” into a “wellsite database” [collecting data from a during drilling and cementing operations” – WEST is part of the software suite, i.e. this is an example of using both simulated/measured cementing data in real-time)
in regards to the simulated/measured data -  see at least page 8, the figure as reproduced above, the system collects data from “Reservoir simulations”, “Geological modeling” “Seismic modeling” “petrophysical modeling” [examples of simulated data] as well as “drilling data” and “well logs” [examples of measured data]
mapping the collected data onto a data map (Clouzeau, page 7, the figure shows that the data is mapped to a data map as part of “Integrated data and reports”, also see page 2 the abstract – the system integrates “all available data”, also see the figure on page 8 which shows using a “shared earth model” as a “central project database) 
	designing an integrated wellbore isolation plan based on the collected data for the borehole, the integrated wellbore isolation plan comprising a drilling plan and a cementing plan for the borehole;(Clouzeau, as cited above, teaches designing an integrated plan – this includes a drilling plan – see page 3, abstract, the system is to “plan and drill wells” wherein the system results in “optimized drilling and improvements” [i.e. an optimized drilling plan is designed], then see page 12, col. 1, ¶ 3 – this includes a cementing plan, i.e. “The CemCADE cementing software helps engineers plan successful cementing jobs...” [example of designing a cementing plan based on the collected data], also see the figure at the bottom of page 4 – the drilling plan is part of the “Optimize well design”, i.e. as per page 7, the caption of the figure “Such a system improves all phases of the drilling workflow from design and planning to execution and evaluation”, in other words this is a system which collects all data related to a borehole and integrates the data in order to optimize an integrated plan for the borehole including both the drilling and cementing plan – as this is based on the integration of the data [e.g., the shared earth model], this includes being based on the “Integrated data” such as mapped to data maps)
... zonal isolation ... for the borehole based on the integrated wellbore isolation plan (Clouzeau, page 12, col. 3, ¶ 1 teaches that the “use of integrated software” includes “zonal isolation”, i.e. the plan includes zonal isolation parameters for the borehole);

	drilling at least a portion of the borehole according to the drilling plan; (Clouzeau, as cited above, teaches that the system is for the “design and planning” of a wellsite, as well as seeing the wellsite through “to execution and evaluation” (see figure on page 7), also see page 4, col. 3, ¶ 1-4, specifically ¶ 4 “It is during drilling operations...real-time updates while drilling help optimize...New real-time data are generated and input into the database...to updated engineering calculations...”, in other words the system is used to implement the drilling plan and provide “real-time updates” to the drilling plan based on “real-time data” that is collected during “operations”)
	monitoring drilling conditions during the drilling of the at least a portion of the borehole; (Clouzeau, as cited above, teaches that the system is for the “design and planning” of a wellsite, as well as seeing the wellsite through “to execution and evaluation” (see figure on page 7), also see page 4, col. 3, ¶ 1-4, specifically ¶ 4 “It is during drilling operations...real-time updates while drilling help optimize...New real-time data are generated and input into the database...to updated engineering calculations...”, in other words the system is used to implement the drilling plan and provide “real-time updates” to the drilling plan based on “real-time data” that is collected during “operations” – this including monitoring the drilling conditions during drilling, e.g. see page 8 the “Drilling data”)
	modifying the drilling plan, during the drilling, based at least in part on a comparison of the monitored drilling conditions to the simulated data; (Clouzeau, as cited above, teaches that the system is for the “design and planning” of a wellsite, as well as seeing the wellsite through “to execution and evaluation” (see figure on page 7), also see page 4, col. 3, ¶ 1-4, specifically ¶ real-time updates while drilling help optimize...New real-time data are generated and input into the database...to updated engineering calculations...”, in other words the system optimizes, in real-time, the drill plan based on collected data – then see page 12, col. 1, ¶ 1-2 which teaches that the real-time data is used, for example, to modify the “well design” in case “predrill predictions are not correct, such as when a formation top...is higher or lower than expected” and ¶ 2 clarifies that “Real-time changes during operations are incorporated readily into plans to improve predictions...”, in other words the system is used to optimize the drilling plan including comparing “predictions” [e.g. data by simulation] to measured data to determine if the plans should be modified, e.g. see the figure on page 11 below – this is an iterative method for “continuous improvement” and see the loop between “evaluate” [evaluate the borehole and associated measured data, along with a comparison to predictions” to the “execute” step [execute modification to the plans] )

    PNG
    media_image4.png
    739
    696
    media_image4.png
    Greyscale

	cementing at least a portion of the borehole according to the cementing plan;(Clouzeau, as cited above teaches using the system for “real-time” updated to the operations of the wellsite, this including the cementing portion, e.g. see page 12, col. 1, ¶ 3 to col. 2, ¶ 1 – the cement design/plan is generated, and “The WEST program” provides “predictions” [data by drilling and cementing operations” [i.e. the real-time updates include being for both drilling and cementing operations]
	monitoring cementing conditions while the at least a portion of the borehole is being cemented;(Clouzeau, as cited above, teaches real-time optimization of operations wherein this includes “predictions...during drilling and cementing operations”, also see page 6, col. 3, ¶ 4 “the CemCADE tool for cement design and evaluation [i.e. the cement is evaluated/monitored during cementing operations]”)
	and modifying the cementing plan , while the at least the portion of borehole is being cemented,(Clouzeau, as cited above, teaches that the system is for “Real-time” optimizations, this would have obviously included modifying the cementing plan in real-time based on real-time data – the “real-time” is during the operations for the well, i.e. that in “real-time” measurements are received and used to update the operations, this obviously includes for while the borehole is being cemented, i.e. in “real-time”)

Clouzeau, as cited above, does not explicitly teach:
wherein the data map is a mapping of the collected data as a function of depth along the borehole from which the respective collected data was collected;
	setting zonal isolation parameters for the borehole based on the integrated wellbore isolation plan;
...based at least in part on a comparison of the cementing conditions to the simulated data. 

 Shaposhnikov et al teaches:
wherein the data map is a mapping of the collected data as a function of depth along the borehole from which the respective collected data was collected; (Shaposhnikov, figure 23, is identical to figure 23 in the instant specification and is described as “an integrated well log of integrated cement evaluation” in ¶ 25, also see ¶ 137-138, in other words Shaposhnikov teaches mapping collected data into an “integrated well log” for “integrated cement evaluation”  which includes the instant specification’s exemplary embodiment of the data map [including drilling/cementing/cementing evaluation data])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Clouzeau on a system which includes “Integrated data and reports” with the teachings from Shaposhnikov on a means for providing an “integrated well log of integrated cement evaluation” The motivation to combine would have been that “Having an integrated layout for the data relevant to the cement along with the acoustic logging data may allow in-time/pre-job preparation/planning, which may allow a substantially real-time decision process. Moreover, this data integration can be used for production planning, perforating interval decision, and future improvements.” (¶ 136 of Shaposhnikov) 

Clouzeau, as modified by Shaposhnikov, does not explicitly teach:
	setting zonal isolation parameters for the borehole based on the integrated wellbore isolation plan;
...based at least in part on a comparison of the cementing conditions to the simulated data. 

API teaches:
setting zonal isolation parameters for the borehole based on the integrated wellbore isolation plan;(API, in summary is the API standard “for isolating potential flow zones” (section 1.1) such as by using “casing” and the like (section 2.2) – see Clouzeau, page 11, col. 1, last paragraph as cited above which teaches that the “casing designs meet” API standards, i.e. such as this API standard
page 20, teaches that the “Well construction objectives [from the plan, which is based on the collected data] and local regulations determine the extent of cement coverage and cement performance for each well section”, in other words the plan includes/is used to determine cement coverage and cement performance – these are examples of zonal isolation parameters set by the plan and the collected data, for interpretation see ¶ 56 of the instant specification which recite that “zonal isolation parameters” include “cement coverage”, in addition see page 65-67, section B.2.9, on “Contingency planning”, which teaches that a wellbore plan should include a variety of contingency plans, i.e. see ¶ 56 of the instant specification which recites “Contingency plans may be developed, including setting zonal isolation parameters for different potential deviations in the drilling plan, cementing plan and/or cementing evaluation plan.”, in regards to the “data map” see the § 112(a) rejection above – API teaches that the integrated plan is based on the collected data, which includes mapping of the data – the sections cited for API for the data map include citations for mapping predicted values onto a data map during the planning phase)

...based at least in part on a comparison of the cementing conditions to the simulated data.  ( API, page 39, section 7.2, teaches collecting “real time data” to “evaluate cementing operations” to “confirm” the cementing plan wherein the “real time data” wherein this process includes “using computer software, the acquired versus predicted data can be compared” – API teaches comparing data collected from simulation from before the cementing process to real-time data for monitoring, in other words the cementing plan is based on collected data and the collected used during the cementing process for evaluation of the cementing process , also see section 7.3, then see  page 39, as cited above, teaches using simulation and real time data to investigate “job failures” and provide “insight into other issues”, and at least page 77 teaches a variety of “contingency plans” that need to be in place and ready to use if a problem comes up “prior to and during the cementing operation”, in other words if a problem arises the system compares measured and simulated data to diagnose the problem and to then modify the cementing plan by means such as using a contingency plan, or alternative the operator could perform adjustments, it other words it would have been obvious that the system during performance of real-time updates to the drilling and cementing plans for real-time optimization also compares the simulated/predicted data to measured data and based on the comparison performs modification to the cementing/drilling plans to optimize the plans in “real-time”)




Regarding Claim 2.
Clouzeau teaches:
	The method of claim 1, further comprising:
	building a mechanical earth model of a formation; (Clouzeau, page 8, shows a “shared earth model” – this include various mechanical models of a formation, e.g. the “reservoir simulations”, the “geological modeling”, and the “seismic models”, and the “petrophysical modeling”)
	and selecting placement of the borehole through the formation based on geomechanics of the formation modeled in the mechanical earth model (Clouzeau, page 9 – see the figure this ;

    PNG
    media_image5.png
    508
    920
    media_image5.png
    Greyscale

	wherein the drilling plan comprises the placement of the borehole (Clouzeau, as cited above – the drilling plan includes the site and the “trajectory” for the borehole – see page 10, ¶ 1 for clarification “Once a target has been selected, the optimal well design is created...”, also see page 12, col. 1, ¶ 2 “The well trajectory can be modified...by incorporating real-time data into modeling applications...” [i.e. this also includes modifying the site/trajectory information in real-time for further optimizations during drilling]) . 

Regarding Claim 3.
Clouzeau teaches:
	The method of claim 2, further comprising:
collecting data from the formation (Clouzeau, see the shared earth model as cited above, e.g. page 8 – data is collected for the formation such as “3D and 4D seismic data”)
	and simulating a preliminary borehole design extending through the formation based on the collected data from the formation, wherein placement of the borehole is selected based on simulation results from the simulating. (Clouzeau, see the shared earth model as cited above – this includes simulations of the formation, also see page 9, as cited above, for using this for the “Drilling target selection” – this includes the design extending through the formation and the placement of the borehole, e.g. see the figure on page 9 for a visual depiction using the model)

Regarding Claim 4.
API teaches:
	The method of claim 1, further comprising:
	determining if a likelihood of achieving the zonal isolation parameters will increase based on the borehole conditions.  (API teaches this, such as page 68, section C.2, which teaches that the wellbore must be stable, i.e. “achievable”, taken in combination with Clouzeau it would have been obvious that part of the optimizations of plans such as the cementing plan would have increased the likelihood of achieving zonal isolation parameters as the plans/operations are being optimized including in “real-time”).



Regarding Claim 7.

	The method of claim 1, further comprising:
	simulating the cementing plan prior to cementing the at least a portion of the borehole to determine if a likelihood of achieving the zonal isolation parameters will increase API, page 39, teaches that during “cementing operations” “real time data” is measured and compared with “predicted data” from “computer software” such as to “obtain pressure matching, equivalent circulating densities and confirm well security” wherein “Comparison of the predicted and actual job data may provide verification of placement, or insight into other issues.”, in other words API teaches simulating the cementing plan, monitoring the data in real time, and comparing the simulated values with the monitored values, in addition see page 54 which teaches “Cementing simulation computer model results were favorably compared to the actual downhole pressures”, this also teaches this claim limitation and the remaining limitations of claim 7 as its comparing simulated cementing results with actual [monitored] pressure values and as these methods are to “diagnose” “liner cementing operation” they are “real-time”, also taken in combination with Clouzeau it would have been obvious that the cementing plan is optimized prior to the cementing operation, and also during the cementing operation). 

Regarding Claim 8.
API teaches: 
	The method of claim 7, further comprising modifying the cementing plan when the likelihood of achieving the zonal isolation parameters is determined to not increase. (API, page  


Regarding Claim 9.
API teaches: 
	The method of claim 1, further comprising:
	determining whether a likelihood of achieving the zonal isolation parameters will increase based on the collected data. (API, as cited below teaches this, for example see page 77 which teaches checking if the “well” is “stable” before “commencing cementing operations”, also see API, page 39, section 7.2, teaches comparing real-time data to simulated data to “evaluate the cementing operations” including for “well security”, which includes pore pressure and frac gradient (page 21) and density (page 26 wherein at least the density, which “plays a key role in the design of cement slurries”, factors in the depth of the slurry as “density under placement” can cause compression and deformation (page 26) which leads to “higher densities after placement”, in summary API teaches that evaluating the cementing operations, which includes before/during/and after, contains data that will change at various depths in the borehole and must be accounted for, in addition refer to section 7.3 for “Cement Evaluation” which teaches using “cement evaluation logs” that are based on “measurements” and other records and compared to the cement plan, also this is taught by Clouzeau as the system is being used to optimize the design – this would including increasing the likelihood of achieving the zonal isolation parameters by optimizing the cementing/casing design using the collected data)


Regarding Claim 11.
Clouzeau and API teaches: 
	The method of claim 1, wherein the integrated wellbore isolation plan further comprises a cementing evaluation plan (Clouzeau, page 6, col. 3, last paragraph teaches that the cementing design software also provides for cement “evaluation” [including a plan for evaluation, also API, page 39, section 7.3, explicitly teaches having a “cement evaluation” plan with “objectives” that “vary depending on the cement job” – both of these teach that cement evaluation plans are determined), the method further comprising:
	simulating cement placement along the borehole to determine when to perform the cementing evaluation plan (Clouzeau, as cited above, teaches that a program is used for simulating the cementing design/placement for “successful cementing jobs” (page 12, col 1, last paragraph wherein these are to “meet” API standards, then see the API standard that the cementing/casing meet – e.g. the API reference cited above, wherein API, as cited above on page 39, also see page 39 section 7.2 which teaches “Comparison of the predicted and actual job data may provide verification of placement, or insight into other issues. Prior to the cementing operation, a checklist can be prepared from the job design to ensure all requirements have been achieved after execution is complete”, i.e. the cement placement evaluation occurs during and after the cementing operation, as well as before, depending the parameters that are being evaluated, and a final evaluation occurs with at least the use of a “checklist” to ensure that the cementing operation is complete and the objectives have been “achieved”, both of these teach the claimed feature) . 

Regarding Claim 12.
API teaches: 
	The method of claim 11, further comprising providing a dynamic fluid placement simulator to conduct the simulating of the cement placement along theApplication No. 15/552,123 RCE, Interview Summary, Amendment and Response to Final Office Action Mailed May 14, 2020 Page 5 borehole, wherein the dynamic fluid placement simulator is constructed based on previously collected real cementing data. (API, page 18, section 5.2,, teaches “Avoidance of severe doglegs, hole enlargement and spiral patterns in the wellbore will improve the efficiency of drilling fluid displacement during cementing. Use of directional survey data, including azimuth, when modeling centralization and drilling fluid displacement will improve the quality of the results of the [displacement] simulation”, then see page 18, section 5.3.1 which teaches “Achieving good cementing success through effective drilling fluid displacement requires proper planning. Computer modeling of cement placement [along the borehole] or drilling fluid displacement requires careful evaluation of fluid properties and placement processes.”, in summary API teaches simulating the fluid displacement [dynamic fluid placement] based on collected real data as part of the evaluation of cementing, also see section 7.2 as cited above which teaches that “computer software” is used to compared “acquired versus predicted data” during cement placement along the borehole, i.e. the fluids simulator conducts simulating of cement placement along the borehole, in addition see section 7.2 which also teaches that “job data collected for a complete analysis can server as a reference for future wells…” [previously collected real cementing data – this is cited above as part of the collected data examples])

Regarding Claim 13.
Clouzeau teaches: 
	A method, the method  (Clouzeau, page 6, see the figure – this is an “integrated drilling software”, also see the section “Ideal Drilling Workflow” and the accompanying figure on page 5, and then see the section “Integrated Drilling Software” – this is a computer-implemented system which as described on page 9, col. 2, ¶ 1 "The software facilitates the iterative nature of teamwork to achieve the best planning and real-time optimization of operations...”, also see the figure on page 8 which provides a depiction of the “Shared Earth model” which “is used in the drilling workflow to improve drilling planning and operations” and includes the ability to add “real-time drilling data”)comprising:
	collecting cementing data for a borehole; (Clouzeau, as cited above, specifically the figure on page 7 teaches a step of “capture data” from a “wellsite entry” into a “wellsite database” [collecting data from a borehole] – page 7, col. 1, ¶ 1 teaches this includes “drilling data”, then see page 6, col. 3 last paragraph – the software suite includes “the CemCADE tool for cement design and evaluation” (also depicted in figure 7 as “Mud and cementing designs” – this provides details on the “CemCADE cementing software” – [i.e. the system includes collecting data for cementing and cement evaluation from at least simulation using the CemCADE software], then see page 12, col. 1, ¶ 1-2 which teaches that during “well construction” [including cementing] “real-time data” is “available...so that operations are optimized and hazards are anticipated and avoided.”, i.e. as per page 4, col. 3, last paragraph – “New real-time data are generated and input into the database in the appropriate format to update engineer calculations...”  - it would have been obvious to one of ordinary skill in the art that such a “shared databased” for all data related to a well/well plan, which includes a cementing plan, would have includes simulated and measured data for the cementing and the cementing evaluation – the shared database collects all data, including real-time measured data, related to the well for operations including drilling, cementing, and cementing evaluation [evaluation of the cementing process] – e.g. see page 12, col. 2, ¶ 2 which teaches that the “WEST program improves temperature predictions by engineers during drilling and cementing operations” – WEST is part of the software suite, i.e. this is an example of using both simulated/measured cementing data in real-time)
	cementing a portion of the borehole (Clouzeau, as cited above, teaches a system which provides real-time optimization during wellsite creation, this includes performing a cementation process, also see the figure caption on page 7 “Links to the wellsite allow real-time data transfer to optimize operations and continuous archiving for future reference. Such a system improves all phases of the drilling workflow [including cementing] from design and planning to execution and evaluation”);


	providing a fluids position map of cement placement along the borehole generated from a dynamic fluid placement simulator based on the cementing data;
	obtaining at least one acoustic tool response over a depth interval in the cemented portion of the borehole;
	comparing an acoustic property measurement value determined from the at least one acoustic tool response to the fluids position map to determine a minimum waiting-on-cement time;
	and updating the dynamic fluid placement simulator based on the acoustic property measurement value determined from the at least one acoustic tool response. 




API teaches: 
	providing a fluids position map of cement placement along the borehole generated from a dynamic fluid placement simulator based on the cementing data;(API, page 19, section 5.3.1, teaches “Computer modeling of cement placement or drilling fluid displacement requires careful evaluation of fluid properties and placement processes” and also provides an overview of how drilling fluid performance effects cementing wherein the simulation of displacement includes “transport”, “fluid mobility, fluid and formation compatibility, and bonding of cement to formation”, and the like, in summary API teaches simulating the displacement of fluids in the borehole during cement placement [dynamic fluid placement], also see page 19, section 5.3.2 which teaches that the simulations incorporate “drilling fluid rheology”, in addition refer to page 23, section 5.6.5.8, which teaches that simulations/engineering software is used, include that “In order to best facilitate the installation of a cement barrier element, centralizer placement, ECD and fluid displacement simulations shall be performed”, also see section 5.7.7 which teaches “Rheology” for the “design of fluids used in cementing”, in summary API teaches various fluid displacement simulations are required by the standard as dictated by the use of the word “shall” and that the simulations include the drilling fluid and cementing process, for additional clarification refer to page 31, section 5.8.1 which explicitly links these two as “Primary cement job failures are predominately due to a breakdown in the “displacement process” which leads to channeling of the cement through the drilling fluid. These guidelines, when applied in conjunction with a simulation software program will enhance the displacement process and improve the probability of successful primary cementing”, the Examiner notes that the instant specification does not make readily apparent an example of a “fluid positons map” such as per ¶ 79, as such the “map” is interpreted as merely results from a “fluid placement simulator”, as claimed, finally refer to section 5.9.10 on page 39 which explicitly discusses “Displacement” for “Cement slurries” that is determined with “computer modeling”, specifically that “displacement” is based on “volume”, “pressure”, has associated “displacement rates” and see page 18, section 5.2 which teaches “Use of directional survey data, including azimuth, when modeling centralization and drilling fluid displacement will improve the quality of the results of the simulation”)
obtaining at least one acoustic tool response over ... in the cemented portion of the borehole(API, page 28 which teaches determining the “compressive strength” by using “sonic strength” which is based on “mathematical correlations and calculated by measuring the velocity of sound through the sample” to determine the 50 PSI strength which as detailed in section 4.6 is one of the measurements used to ensure that the cement WOC (waiting on cement time) is complete, wherein section 4.6 details that the WOC time is determined from “simulation”, also see page 37 section 5.10.1 which teaches that the “depth” and “geometry” of the well plays a “role” in the success of cementing, in summary API teaches using sonic tools to evaluate a borehole and that depth plays a role, for an example of this see page 53 section A.13 ¶ 6 which teaches “Cooke studied hydrostatic pressure losses by measuring annular pressures vs time at various depths with sensors installed on the casing and hard wired to surface recorders. Measurements were recorded prior to, during, and after primary cementing operations in several wells”); ;
	comparing an acoustic property measurement value determined from the at least one acoustic tool response to the fluids position map to determine a minimum waiting-on-cement time(API, as cited above, page 28 which teaches determining the “compressive strength” by using “sonic strength” [example of acoustic property] which is based on “mathematical correlations and calculated by measuring the velocity of sound through the sample” [determined from an acoustic tool response]  to determine the 50 PSI strength which as detailed in section 4.6 is one of the measurements used to ensure that the cement WOC (waiting on cement time) is complete, wherein section 4.6 details that the WOC time is determined from “simulation”, then see page 29 section 5.7.11 which teaches using “computer , in summary API teaches comparing real-time measurement data to simulation data, including sonic measurement data, to evaluate the cement for properties such as compressive strength to determine if the cement has achieved its WOC time, wherein the comparison is checking for fluid volumes, densities, and rates, i.e. parameters from the displacement simulation, to evaluate the cement) ;
	and updating the dynamic fluid placement simulator based on the acoustic property measurement value determined from the at least one acoustic tool response (API, as taken in combination with Clouzeau, teaches a system which provides real-time updates and optimizations during operations at a wellsite, this would have been obvious to include real-time optimizations on the cementing which would have obviously includes real-time updates to the simulation software, e.g. Clouzeau page 4 col 3 last paragraph teaches “New real-time data are generated and input into the databased in the appropriate format to update engineering calculations...” such as into “different applications” [including updating the dynamic fluid placement simulator using real-time measurement data]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Clouzeau on a system for integrated wellsite planning and operations optimization including cementing/casing design/operations that includes implementing “compliance with regulatory requirements, such 

Shaposhnikov teaches: depth interval (Shaposhnikov, ¶ 4, teaches that “A variety of acoustic tools may be used to verify that cement is properly installed. These acoustic tools pulse acoustic waves as they are lowered through the wellbore to generate acoustic well logs (tracks of data over certain depth intervals of the well).”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Clouzeau, as modified by API on a system for wellsite optimizations including ensuring cementing designs meet the industry standard for cementing boreholes for zonal isolation with the teachings from Shaposhnikov on using an integrated well log for integrated cement evaluation, including wherein the well logs using acoustic tools to measure data over depth intervals. The motivation to combine would have been that integrating the “disparate and otherwise uncoordinated data…allows the practice of more robust or trustworthy interpretation…” (¶ 138, Shaposhnikov). In addition, in regards to using the acoustic tools to measure over a depth interval the motivation to combine merely that teaching on its own is that API teaches that the cement evaluation plays a key role 
 
Regarding Claim 14.
API teaches: 
	The method of claim 13, further comprising:
	performing cement evaluation logging on a cemented portion of the borehole after the minimum waiting-on-cement time. (API, page 17, section 4.6.3 teaches that “caution should be exercised when the specified WOC time is less than the time required for the cement to reach a strength of 50 psi” and “Laboratory tests, conducted under simulated downhole temperature and pressure conditions (within the limits of the laboratory equipment) with representative cement, additives and mix water shall indicate the sustained development of 50 psi compressive or sonic strength. Care should be taken that sonic strength continues to develop following the cement slurry’s initial set and that the first “Time to 50 psi” reading is not an artifact of the initial temperature and pressure ramp used in the testing”, also see the remaining portions of this section, in summary this section teaches simulating the cement curing process to determine the time to reach a strength of 50 psi as the “waiting-on-cement time” and then, and only then is the cement considered cured and the “checklist” on page 39, as cited above, can be performed, in addition the Examiner notes that page 10 defines “WOC” as “waiting on cement” which is “Waiting on cement, normally expressed in hours, is the period of time after the cement has been placed until the time subsequent drilling or as this is in an industry standard and clearly denotes that this is an industry regulation (section 4.6.1), one of ordinary skill in the art would readily know that cement isn’t set for a final evaluation until the “safe WOC time” is reached)


Regarding Claim 17.
API teaches:
	The method of claim 13, wherein the dynamic fluid placement simulator is constructed using borehole data acquired from the borehole, the borehole data comprising borehole shape.  (API, page 21, section 5.6.4, teaches that “thermal modeling programs” may be used to model cementing and include “well geometry”, wherein the “Temperature has the single greatest influence on cement slurry performance” and includes “circulating” temperature [i.e. including fluid flows to model circulating temperature], also see page 37 section 5.10.1 ¶ 5 which teaches that well “geometry” is used to “supplement other techniques used for control of flow”, and see page 63, section B.2.4 which teaches that the cementing plan includes “hole size and shape (enlargement and annular dimension)”, in other words API teaches that displacement simulations, which model fluid flows/displacement, include accounting for the geometry/shape of the borehole)

Regarding Claim 18.
Clouzeau teaches: 
A system, the system comprising (Clouzeau, page 6, see the figure – this is an “integrated drilling software”, also see the section “Ideal Drilling Workflow” and the accompanying figure on page 5, and then see the section “Integrated Drilling Software” – this is a computer-implemented system which as described on page 9, col. 2, ¶ 1 "The software facilitates the iterative nature of teamwork to achieve the best planning and real-time optimization of operations...”, also see the figure on page 8 which provides a depiction of the “Shared Earth model” which “is used in the drilling workflow to improve drilling planning and operations” and includes the ability to add “real-time drilling data”):
	a data storage device storing drilling data, cement data, and cementing evaluation data from a borehole, wherein the drilling data, the cement data, and the cementing evaluation data comprises simulated data from one or more simulations of the borehole and measured data from the borehole (Clouzeau, see page 8 – there is a “shared earth model” which stores a variety of collected data from a wellsite into a single “central project database” also see the figure on page 7 for a “wellsite database” and a “Master database” which stores the remaining portions of the collected data, this includes drilling, cement, and cement evaluation data including both measured and simulated (e.g. the shared earth combines various simulation data sets with measured data sets, also see the citation below for more clarification) ;
	and a computer processor configured to execute instructions that, when executed by the computer processor, perform:
	providing the drilling data, the cement data, and the cementing evaluation data corresponding to a depth along the borehole from which the respective drilling data, the cement data, and the cementing evaluation data were collected; (Clouzeau, as cited above, during drilling and cementing operations” – WEST is part of the software suite, i.e. this is an example of using both simulated/measured cementing data in real-time, in regards to the simulated/measured data -  see at least page 8, the figure as reproduced above, the system collects data from “Reservoir simulations”, “Geological modeling” “Seismic modeling” 
mapping the ...data... onto a data map, ...(Clouzeau, page 7, the figure shows that the data is mapped to a data map as part of “Integrated data and reports”, also see page 2 the abstract – the system integrates “all available data”, also see the figure on page 8 which shows using a “shared earth model” as a “central project database) 

    PNG
    media_image6.png
    581
    959
    media_image6.png
    Greyscale

	designing an integrated wellbore isolation plan based on the drilling data, the cement data, and the cementing evaluation data(Clouzeau, as cited above, teaches designing an integrated plan – this includes a drilling plan – see page 3, abstract, the system is to “plan and drill wells” wherein the system results in “optimized drilling and improvements” [i.e. an optimized drilling plan is designed], then see page 12, col. 1, ¶ 3 – this includes a cementing plan, i.e. “The CemCADE cementing software helps engineers plan successful cementing jobs...” all phases of the drilling workflow from design and planning to execution and evaluation”, in other words this is a system which collects all data related to a borehole and integrates the data in order to optimize an integrated plan for the borehole including both the drilling and cementing plan – as this is based on the integration of the data [e.g., the shared earth model], this includes being based on the “Integrated data” such as mapped to data maps
	... zonal isolation ... for the borehole based on the integrated wellbore isolation plan (Clouzeau, page 12, col. 3, ¶ 1 teaches that the “use of integrated software” includes “zonal isolation”, i.e. the plan includes zonal isolation parameters for the borehole);
	monitoring borehole conditions during the drilling and cementing of the borehole (Clouzeau, as cited above, teaches that the system is for the “design and planning” of a wellsite, as well as seeing the wellsite through “to execution and evaluation” (see figure on page 7), also see page 4, col. 3, ¶ 1-4, specifically ¶ 4 “It is during drilling operations...real-time updates while drilling help optimize...New real-time data are generated and input into the database...to updated engineering calculations...”, in other words the system is used to implement the drilling plan and provide “real-time updates” to the drilling plan based on “real-time data” that is collected during “operations” – this including monitoring the drilling conditions during drilling, e.g. see page 8 the “Drilling data”, wherein this includes “predictions...during drilling and cementing operations”, also see page 6, col. 3, ¶ 4 “the CemCADE tool for cement design and evaluation [i.e. the cement is evaluated/monitored during cementing operations]”, in other words the system designs plans for drilling/cementing, then implements the plans and monitors the borehole during the drilling/cementing operations);
	and modifying the integrated wellbore isolation plan, during the drilling and cementing of the borehole,  based at least in part on a comparison of the borehole conditions to the simulated data. (Clouzeau, as cited above, teaches that the system is for the “design and planning” of a wellsite, as well as seeing the wellsite through “to execution and evaluation” (see figure on page 7), also see page 4, col. 3, ¶ 1-4, specifically ¶ 4 “It is during drilling operations...real-time updates while drilling help optimize...New real-time data are generated and input into the database...to updated engineering calculations...”, in other words the system optimizes, in real-time, the drill plan based on collected data – then see page 12, col. 1, ¶ 1-2 which teaches that the real-time data is used, for example, to modify the “well design” in case “predrill predictions are not correct, such as when a formation top...is higher or lower than expected” and ¶ 2 clarifies that “Real-time changes during operations are incorporated readily into plans to improve predictions...”, in other words the system is used to optimize the drilling plan including comparing “predictions” [e.g. data by simulation] to measured data to determine if the plans should be modified, e.g. see the figure on page 11 below – this is an iterative method for “continuous improvement” and see the loop between “evaluate” [evaluate the borehole and associated measured data, along with a comparison to predictions” to the “execute” step [execute modification to the plans] , i.e. this optimizes at least drilling operations based on comparing measured and simulated data for drilling operations in “real-time” – for clarity, the “real-time” of Clouzeau is “during the drilling and cementing of the borehole”, i.e. during the operations of drilling and cementing the system of Clouzeau operates in regards to the cementing – this is obvious as part of the “real-time”,  i.e. as per page 7, the caption of the figure “Such a system improves all phases of the drilling workflow from design and planning to execution and evaluation” in “real-time”, “all phase” including the cementing)

Clouzeau, as cited above, does not explicitly teach:
	mapping the drilling data, the cement data, and the cementing evaluation data onto a data map, wherein the data map is a mapping of the drilling data, the cement data, and the cementing evaluation data as a function of corresponding depth along the borehole from which the respective data was collected;
setting zonal isolation parameters for drilling and cementing of the borehole based on the integrated wellbore plan , causing drilling and cementing of the borehole to be performed with the zonal isolation parameters;

Shaposhnikov et al teaches:
mapping the drilling data, the cement data, and the cementing evaluation data onto a data map, wherein the data map is a mapping of the drilling data, the cement data, and the cementing evaluation data as a function of corresponding depth along the borehole from which the respective data was collected; (Shaposhnikov, figure 23, is identical to figure 23 in the instant specification and is described as “an integrated well log of integrated cement evaluation” in ¶ 25, also see ¶ 137-138, in other words Shaposhnikov teaches mapping collected data into an “integrated well log” for “integrated cement evaluation”  which includes 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Clouzeau on a system which includes “Integrated data and reports” with the teachings from Shaposhnikov on a means for providing an “integrated well log of integrated cement evaluation” The motivation to combine would have been that “Having an integrated layout for the data relevant to the cement along with the acoustic logging data may allow in-time/pre-job preparation/planning, which may allow a substantially real-time decision process. Moreover, this data integration can be used for production planning, perforating interval decision, and future improvements.” (¶ 136 of Shaposhnikov) 


API teaches:
setting zonal isolation parameters for drilling and cementing of the borehole based on the integrated wellbore plan , causing drilling and cementing of the borehole to be performed with the zonal isolation parameters; (API, in summary is the API standard “for isolating potential flow zones” (section 1.1) such as by using “casing” and the like (section 2.2) – see Clouzeau, page 11, col. 1, last paragraph as cited above which teaches that the “casing designs meet” API standards, i.e. such as this API standard, then see page 20, teaches that the “Well construction objectives and local regulations determine the extent of cement coverage and in other words the plan includes/is used to determine cement coverage and cement performance, for interpretation see ¶ 56 of the instant specification which recite that “zonal isolation parameters” include “cement coverage”, in addition see page 65-67, section B.2.9, on “Contingency planning”, which teaches that a wellbore plan should include a variety of contingency plans, i.e. see ¶ 56 of the instant specification which recites “Contingency plans may be developed, including setting zonal isolation parameters for different potential deviations in the drilling plan, cementing plan and/or cementing evaluation plan.”, taken in combination with Clouzeau this combination makes it obvious to include the feature of causing the cementing/drilling of the borehole to be performed with the  parameters, i.e. the wellsite operations that are implemented by the system include “compliance with regulatory requirements, such as zonal isolation...” (page 12 of Clouzeau, col. 3, last paragraph) – the API standard relied upon is an example of such a regulatory requirement/standard that the wellsite is designed for (Clouzeau, page 12, col. 1, last paragraph, as cited above teaches that the cementing/casing design “meet” “API” “standards” – this combination obviously includes that the drilling/cementation operations are performed in compliance with the zonal parameters for zonal isolation standards) 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Clouzeau, as modified by Shaposhnikov, on a system for integrated wellsite planning and operations optimization including cementing/casing design/operations that includes implementing “compliance with . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
De Bruijn et al., US 2017/0002622 – see the abstract which teaches “ Cement placement simulations and post-placement simulations are traditionally performed before the cementing operation takes place. Several simulation iterations may be performed, allowing engineers to develop an optimal cement treatment design. When the cementing operation takes place, engineers may follow the procedure prescribed by the simulator. After the operation is complete and the cement has set, logging operations may be performed to verify that the goals of the cementing operation have been met. Monitoring the progress of the cementing operation in real time allows a determination of whether cementing events are unfolding as predicted by the simulator. If deviations from the plan occur, some real-time adjustments may be made to improve cementing results. “ and see ¶ 23
Abbassian et al., US 2014/0246238 – see the abstract and see ¶ 180 -  “The GUI display for an embodiment of a Cementing Console is shown in FIG. 29. The Cementing Console is used 
Martinez et al., “IMPROVING REAL-TIME DRILLING OPTIMIZATION APPLYING ENGINEERING PERFORMANCE FROM OFFSET WELLS”, 2012 – see the abstract which teaches “This paper reports the experiences of real-time advanced logging information integration from the well in progress with the historical data of the correlation wells and how this allowed taking preventive decisions to optimize the density window range more accurately, to evaluate operational parameters and to use the best technologies according to the modelled best practices, to evaluate trends....The process involves emerging technologies enabling to collect and interoperate data collected by different operators in a transparent way into a knowledge repository that integrates real-time information and offset correlation wells, to analyze and compare the data to the models, to issue alerts and to provide standardized visualization modules in a collaborative environment allowing the decision-makers to reach their goals”, see figure 1-2, see figure 5 for a data map of “Real-time Drilling Optimization”
Rommetveit et al., “eDrilling: A System for Real-Time Drilling Simulation, 3D Visualization, and Control”, 2007 – see the abstract which teaches “eDrilling is a new and innovative system for real time drilling simulation, 3D visualization and control from a remote drilling expert centre. The concept uses all available real time drilling data (surface  and downhole) 
Cunningham et al., “Applications for RAB Large Borehole Caliper in Deepwater Cementing”, 2000 – see the abstract, see the introduction which teaches “Evaluating the actual geometry of the borehole allows cement designs to: match cement volumes pumped to actual volumes required; accurately place top of cement; accurately design the hydrostatic pressures exerted by the cement column to the conditions in the well; analyze potential for, and position of shallow water flows; evaluate friction pressures, flow regimes and the effectiveness of mud removal practices; and finally, evaluate the placement and effectiveness of centralization programs. Each of these applications for borehole geometry data will be discussed. Successfully obtaining borehole geometry data in deepwater, large-diameter, hole sections has been technically difficult and impractical in the past. The longstanding solution has been to assign arbitrary excess factors to cement volumes pumped. Recently, a further application for the RAB tool has been discovered in large boreholes that may provide valuable insight into their actual geometry.”, see the section “Optimization of cement volumes and hydrostatic column” starting on page 2
Song et al., “Study and Applications on Integrated Drilling Engineering Software for Drilling Engineering Design and Real-time Optimization”, 2014 – see the abstract which teaches “review. The integrated drilling engineering software for drilling planning and real-time optimization has been developed in order to accomplish the needs of drilling design, analysis, construction optimization and solve the problem that different drilling software for different domain is isolated in development and applications. This article described the  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537.  The examiner can normally be reached on Monday to Friday, 8:30AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.A.H./Examiner, Art Unit 2128                                                                                                                                                                                                        /BIJAN MAPAR/Primary Examiner, Art Unit 2128